Citation Nr: 0738328	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  05-29 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased schedular rating for service-
connected herniated nucleus pulposus at L5-S1, currently 
rated as 60 percent disabling.

2.  Consideration of an extraschedular evaluation for the 
veteran's service-connected herniated nucleus pulposus at L5-
S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
February 1955, and served in the Army National Guard 
thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
veteran has not suggested that a February 2007 decision that 
increased the evaluation of this disability from 40 to 60 
percent would satisfy his appeal for a higher evaluation of 
his service-connected herniated nucleus pulposus at L5-S1.  
Notwithstanding that the veteran indicated in an October 2005 
writing to one of his Senators that he was seeking only a 10 
percent increase of his disability rating, neither the 
veteran nor his representative has suggested to VA that the 
maximum rating available for this disability is not being 
sought.  Therefore the Board concludes that the issue of 
entitlement to a higher rating for herniated nucleus pulposus 
at L5-S1 remains on appeal and is properly before the Board.

This case has been advanced on the Board's docket.  38 
U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).  

(The issue of extraschedular evaluation for the veteran's 
service-connected herniated nucleus pulposus disability is 
being remanded for consideration by the agency of original 
jurisdiction (AOJ).)  


FINDING OF FACT

The veteran's service-connected herniated nucleus pulposus 
disability at L5-S1 is evidenced by incapacitating episodes 
presumed to have a total duration of at least six weeks 
during a one-year period, with no unfavorable ankylosis.


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
herniated nucleus pulposus disability at L5-S1 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2004 and May 2006  (Although the complete notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) and four 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of issue on appeal and the text of the 
relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
VA and private medical records, and secured examinations in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.  

The veteran injured his back while on active duty for 
training with the National Guard, resulting in a ruptured 
disc that was subsequently removed in an operation in 1961.  
(The veteran also suffers from ankylosing spondylosis, which 
is not service-connected.)  The veteran has undergone several 
examinations in connection with this increased rating claim.

At a June 2004 VA examination the veteran reported that he 
had been on pain medication for the last several years, with 
pain having a tendency to radiate to both legs.  The 
disability was said to affect his ability to walk.  On 
examination, the veteran was able to forward flex to 50 
degrees and extend to five degrees, both before the onset of 
pain.  Lateral flexion was to 15 degrees bilaterally, and 
rotation was to 20 degrees bilaterally, all without pain.  
Range of motion was additionally limited by pain, fatigue, 
and weakness following repetitive use, but this additional 
limitation was not defined.  The examiner reported that the 
veteran had a bent-forward type of inclination while walking, 
but did not have any tenderness to palpation in the lumbar 
spine.  X-rays revealed marked ankylosing spondylosis, 
degenerative joint disease most marked at L5-S1, and 
narrowing of the spinal disc at L5-S1.  

Another examination was provided in July 2005.  The veteran 
reported daily pain that limited his ability to walk.  There 
were no episodes in the preceding 12 months in which a 
physician had prescribed bed rest.  Activities of daily 
living were limited by this disability, including putting on 
socks and shoes and dressing himself.  He reportedly could do 
no type of recreational activities.  On examination, the 
veteran was able to flex to 30 degrees with pain.  There was 
no extension beyond a neutral position.  Lateral flexion and 
rotation were to 10 degrees bilaterally, all with pain.  
There was some spasm in the lower lumbar region, and 
tenderness to palpation over the L5-S1 region.  Neuromotor 
function revealed 5/5 strength bilaterally.  Sensation to 
light touch was intact along the dorsum and plantar aspect of 
both feet.  He had symmetric patellar and Achilles reflexes 
and walked with an antalgic gate.  

A separate peripheral nerves examination given in July 2005 
revealed a bilateral L5 radiculopathy that was determined to 
be reasonably related to his spinal disc operation.  A more 
distal peripheral polyneuropathy was thought, perhaps, to be 
related to the veteran's osteoarthritis and ankylosing 
spondylosis.  In light of this finding, the physician who had 
conducted the July 2005 spine examination was asked to 
provide an opinion as to what degree of limitation of motion 
of the spine could be attributed solely to the veteran's old 
herniated disc, and what degree was the result of co-existing 
ankylosing spondylitis.  This examiner noted in a December 
2005 addendum to his earlier examination report that the 
limitation of motion could be attributed to both conditions, 
but that he could not say what proportion of the limitation 
of motion could be attributed to the disc surgery and what 
proportion of the limitation of motion could be attributed to 
the ankylosing spondylitis.  The veteran was subsequently 
service connected for radiculopathy of the right and left 
lower extremities, each rated as 10 percent disabling, in a 
rating decision dated in January 2006.  

Finally, the veteran was afforded separate spine and 
neurological disorders examinations in January 2007.  The 
neurological examination found the veteran had normal 
mentation, gait, strength, coordination, sensation, and deep 
tendon reflexes.  There was no evidence of lumbar or cervical 
radiculopathy.  

The spine examination reported that the veteran experienced 
pain on a daily basis, which affected his ability to walk, 
and that he had had one incapacitating episode over the 
preceding year.  The veteran reported difficulty in bending 
and moving, as well as in dressing himself, but reported that 
he ambulated routinely, aided by the use of a back brace.  At 
the examination the veteran experienced difficulty undressing 
and dressing and difficulty in climbing onto the table.  He 
was unable to arise from the examination table without help, 
and needed his wife's assistance with dressing.  Range of 
motion testing revealed flexion to 20 degrees and extension 
to 5 degrees.  Lateral flexion was to 5 degrees bilaterally, 
but the veteran was unable to rotate his back, and was unable 
to carry out repetitive movement testing.  Knee jerks were 2+ 
and equal; ankle jerks were 2+ on the right, and 1+ on the 
left.  The veteran had decreased sensation to the dorsum of 
the left foot.  Gait was severely limited, and the veteran 
was unable to stand on tiptoe, stand on a single foot, or 
walk on his heals.  The examiner opined that it was at least 
as likely as not that all of the reduction in the 
thoracolumbar range of motion is due to the veteran's 
service-connected injury, as opposed to his age.  The 
examiner also noted that there was no unfavorable ankylosis 
of the thoracolumbar spine.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

The Court has also determined, however, that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where a service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007).  Here, the Board has found no medical 
evidence of record that would warrant a staged rating for 
this increased rating claim.  In this regard, the Board notes 
that a March 2004 treatment note indicated that the veteran's 
degenerative joint disease and chronic back pain had been 
stable.  The currently assigned 60 percent rating is 
effective from the date of receipt of the veteran's claim for 
an increased rating, and there is no evidence that a higher 
rating is warranted at any time either in the one year prior 
to the receipt of the claim, or in the period since receipt 
of the claim.  See Id.  

When a specific disability is not listed in the rating 
schedule, rating is done by analogy to a closely related 
disease or injury in the Rating Schedule in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  Here, 
as noted in the foregoing discussion, these regulatory 
provisions were taken into account in assessing the range of 
motion of the veteran's spine disability.

The veteran's herniated nucleus pulposus at L5-S1 is rated by 
analogy to Diagnostic Code 5243, intervertebral disc syndrome 
(IVDS).  38 C.F.R. § 4.71a.  IVDS, in turn, may be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine, or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under Section 4.25.  Id.  

The General Rating Formula is for use with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  A note calls for evaluation 
of any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  (As noted, 
the veteran has already been separately rated for peripheral 
neuropathy of both lower extremities.)  

Under the General Rating Formula, the only higher rating 
available for the veteran's service-connected spine 
disability is a 100 percent rating that requires unfavorable 
ankylosis of the entire spine.  As noted in the background 
discussion above, the veteran is service connected for an L5-
S1 herniated disc and there has been no showing of 
unfavorable ankylosis of the entire spine as a result of this 
localized disability.  A 100 percent rating is therefore not 
warranted utilizing the General Rating Formula.  

The Board notes that the veteran has already been awarded the 
highest rating available, 60 percent, under the Formula for 
Rating IVDS Based on Incapacitating Episodes, and an 
increased rating based in incapacitating episodes is 
therefore not possible.  

Thus, the veteran is already in receipt of the highest 
schedular rating available for this disability under the 
Formula for Rating IVDS Based on Incapacitating Episodes, and 
a higher rating is not available under the General Rating 
Formula because there is no showing that the veteran's 
disability is evidenced by unfavorable ankylosis of the 
entire spine.  The increased schedular rating claim must 
therefore be denied.  


ORDER

Entitlement to an increased schedular rating for service-
connected herniated nucleus pulposus at L5-S1, currently 
rated as 60 percent disabling, is denied.


REMAND

As noted above, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  
38 C.F.R. §§ 3.321(b), 4.1.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
rating standards.  Id.  

Here, the Board notes that a May 2005 note from the veteran's 
treating physician, P.M., D.O., stated that the veteran was 
completely disabled from any type of gainful employment.  The 
Board also notes the January 2007 VA examiner's comments 
regarding the veteran's difficulties in bending, moving, and 
dressing himself in the course of that examination.  Finally, 
the Board notes that, at an October 2007 hearing before the 
undersigned Veterans Law Judge, the veteran spoke of his need 
for assistance with his daily activities.  In light of the 
foregoing, especially the new evidence contained in the 
testimony, the Board finds that a remand to the AOJ is 
warranted so that it may consider whether a referral of this 
issue to the VA Central Office for consideration of an 
extraschedular evaluation is warranted.  

Accordingly, this question is REMANDED to the AOJ for the 
following actions:

1.  The veteran should be given 
opportunity to submit additional evidence 
regarding extraordinary difficulties 
experienced because of his service-
connected back disability, including 
evidence regarding hospitalization or 
extraordinary treatment, and evidence 
regarding the effect on his 
employability.  

2.  An examination should be scheduled.  
The examiner should evaluate the 
veteran's service-connected low back 
disability with particular emphasis on 
the effect of this disability on the 
veteran's ability to work and whether the 
disabling manifestations cause marked 
interference with the claimant's ability 
to work.  The examiner should 
specifically provide an opinion with 
respect to the back disability's effect 
on employability.

3.  After undertaking any additional 
development deemed appropriate, the AOJ 
should consider whether a referral of 
this issue to the VA Central Office for 
consideration of an extraschedular 
evaluation is warranted, and either refer 
this issue to the VA Central Office for 
consideration of an extraschedular 
evaluation, or notify the veteran and his 
representative of its reason(s) for not 
doing so.  If an extraschedular rating is 
not awarded, a supplemental statement of 
the case should be issued.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the AOJ.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


